DETAILED ACTION
Claim(s) 1-5 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/17/2020 and 08/12/2020 are being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim limitation “recording the motion information and the characteristic amount measured in the first measurement step with the motion information and characteristic amount associated with each other” is indefinite for failing to particularly point out and distinctly claim the subject matter, in light of the specification. When read in light of the specification it is unclear what the Applicants are attempting to claim. First, “recording the motion information and the characteristic amount measured in the first step” is unclear. Motion information is not is not measured in the first step. For the purposes of examination, “the motion information” is the measured motion information from the second step, and both the characteristic amount measured in the first step and the motion information from the second step are recorded. Second, “with the motion information and characteristic amount associated with each other”, in light of the rest of the claim is unclear. When read in light of the specification, it appears that during the recording step, the CPU records the measured motion information and the measured characteristic amount, while associated the two measured values with each other (para. [0317]). For the purposes of examination, the characteristic amount from the first step and the motion information from the second step are recorded, and associated with each other. It is recommended to the Applicant to amend the claim to ensure clarity of what information is being recorded and what information is being associated with each other. Claims 2-5 are rejected due to their dependence from claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-5 are directed to a method, which describe one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claim 1  recites the abstract idea of a mental process, as follows:
“recording the motion information and the characteristic amount measured in the first measurement step with the motion information and characteristic amount associated with each other”. 
The recording the motion information and the characteristic amount and associating the two with each other are steps that can be practically performed in the human mind, with the aid of pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could reasonably record motion information and a characteristic amount of an analyte and associate the two together. For example, a person could reasonably remember an acceleration level, or simple movement information of an individual, remember an analyte level obtained from a biosensor, and associated the two values together. Further, a person with ordinary skill in the art could reasonably record motion information and the characteristic amount of an analyte by recording the two values on a piece of paper, and again associated the two values together. There is currently nothing to suggest an undue level of complexity in the “recording” and the “associating” steps. Therefore, a person would be able to practically perform the steps mentally and/or with the aid of pen and paper.
Prong Two: Claim 1 does not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “a biosensor”, recited at a high level of generality)
As a whole, the additional elements merely serve to gather information to be used by the abstract idea. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The recording and associating performed remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, the use of a biosensor to measure a characteristic amount of a specific analyte in a biological fluid is well-understood, routine, and conventional, as disclosed by Mault et al. (Pub. No. US 2003/0208113), hereinafter referred to as Mault, (para. [0084], “blood glucose sensor … interstitial fluid is then drawn up the microneedle …”, and para. [0073], “blood glucose monitoring system, an analysis module comprising a blood glucose sensor providing an electrical glucose signal …”). 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 2-5 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the mental process, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“detecting based on the motion information and/or characteristic amount, sleep duration, times of turn over or number of waking episodes” (claim 3 and 5), “calculating, based on the motion information, living activity level in terms of METs” (claim 4 and 5), “setting meal time or meal count” (claim 5), “selecting two or more parameters selected from the living activity level, sleep duration, times of turn over, number of waking episodes, meal time, and meal count” (claim 5)), and
Further describe the post-solution activity (“displaying the motion information and characteristic amount” (claim 2), “creating display data of a combination of the living activity level and characteristic amount” (claim 4), “creating two-dimensional or three-dimensional display data of a combination of two or more of the parameters selected” (claim 5)) (recited at a high level of generality)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. Currently, the association of the measured information remains in the abstract realm or is generically displayed. Generically gathering, analyzing, and displaying information does not integrate the judicial exception into a practical application. The displayed result or the associated information is not used for treatment of the patient or the information is not used to change the system. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1-5 are rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mault et al. (Pub. No. US 2003/0208113), hereinafter referred to as Mault.
The claims are generally directed towards a measurement method comprising: a first measurement step of measuring a characteristic amount of a specific analyte in a biological fluid with a biosensor; a second measurement step of measuring motion information of living activity; and recording the motion information and the characteristic amount measured in the first measurement step with the motion information and characteristic amount associated with each other.
Regarding Claim 1, Mault discloses a measurement method (para. [0013], “methods of blood glucose management systems”, Fig. 1) comprising: 
a first measurement step of measuring a characteristic amount of a specific analyte in a biological fluid with a biosensor (Fig. 1, Fig. 4, para. [0084], “blood glucose sensor … interstitial fluid is then drawn up the microneedle …”, Fig. 7A-B, and para. [0073], “blood glucose monitoring system, an analysis module comprising a blood glucose sensor providing an electrical glucose signal …”); 
a second measurement step of measuring motion information of living activity (Fig. 1, element 14, Fig. 11, element 308, para. [0075], “physical activity monitor may comprise a body mounted accelerometer …”, and para. [0198], “receiving signals from a body mounted accelerometer, a pedometer, a posture sensor … “); and 
recording the motion information and the characteristic amount measured in the first measurement step with the motion information and characteristic amount associated with each other (para. [0111], “PDA contains, or receives data from … physiological sensor … activity monitor …”, para. [0039], “correlate the blood glucose response of the person with a physical activity level of the person”, para. [0153], and para. [0201], the recorded motion information and blood glucose values are correlated and associated with each other).
Regarding Claim 2, Mault discloses the measurement method according to claim 1, further comprising displaying the motion information and characteristic amount (Fig. 7A-7B, element 130, para. [0042], “portable computing device such as a PDA, comprising a display … present the blood glucose level to the person on the display … activity monitor in communication with the electronic device can providing a signal correlated with a physical activity level of the person …”, para. [0075],  and para. [0091-0092], PDA includes a display to display blood glucose values and information from the activity monitor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al. (Pub. No. US 2003/0208113), hereinafter referred to as Mault, as applied to claim 1 above, and further in view of Teller et al. (Pub. No. US 2004/0034289), hereinafter referred to as Teller.
Regarding Claim 3, Mault discloses the measurement method according to claim 1.
However, Mault does not explicitly disclose further comprising detecting, based on the motion information and/or characteristic amount, sleep duration, times of turn over or number of waking episodes.
Teller teaches of a method and system for monitoring health and wellness of a patient by collecting information from a sensor device and making an analytical decision based on the information (Abstract, and para. [0002]). Teller teaches of collecting information from a sensor device, which includes glucose/blood sugar levels and body position information (Fig. 1, Fig. 2,  element 10, para. [0031], and para. [0035]). Teller further teaches that the body position sensors are used to determine when a user went to sleep, woke up, and rating the quality of sleep of the user (para. [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activity sensors disclosed by Mault to additionally sense sleep duration, times of turn over, or number of waking episodes of the patient. Teller teaches that using body movement or motion sensors, such as accelerometers, to sense sleep information allows for the patient to obtain information regarding the quality of sleep (para. [0072-0073]).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al. (Pub. No. US 2003/0208113), hereinafter referred to as Mault, as applied to claim 1 above, and further in view of Ainsworth et al. (“Compendium of Physical Activities: classification of energy costs of human physical activities”), hereinafter referred to as Ainsworth.
Regarding Claim 4, Mault discloses the measurement method according to claim 1, further comprising: creating display data of a combination of the living activity level and characteristic amount (Fig. 7A-7B, element 130, para. [0042], “portable computing device such as a PDA, comprising a display … present the blood glucose level to the person on the display … activity monitor in communication with the electronic device can providing a signal correlated with a physical activity level of the person …”, para. [0075],  and para. [0091-0092], PDA includes a display to display blood glucose values and information from the activity monitor).
However, Mault does not explicitly disclose calculating, based on the motion information, living activity level in terms of METs.
Ainsworth teaches of a method and system for coding physical activities to have a standardized value based on purpose and energy cost of the activity (page 71-72). Ainsworth further teaches of calculating a value based on a MET value for the intensity of an activity, which is based on one MET being the average energy expenditure for an adult sitting quietly (page 72). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mault to explicitly calculate the activity level of the patient in terms of METs. Ainsworth teaches that classifying and analyzing physical activity in terms of METs is useful for analyzing results in activity research, education, and clinical settings (page 73-74). 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al. (Pub. No. US 2003/0208113), hereinafter referred to as Mault, as applied to claim 1 above, and further in view of Teller et al. (Pub. No. US 2004/0034289), hereinafter referred to as Teller and Ainsworth et al. (“Compendium of Physical Activities: classification of energy costs of human physical activities”), hereinafter referred to as Ainsworth.
Regarding Claim 5, Mault discloses the measurement method according to claim 1, further comprising:  {P60098 04292952.DOCX}209setting meal time or meal count (para. [0015], “person records meal information using the diet log …”, para. [0018], “person enters food data … time of consumption, or planned time of consumption…”, and para. [0118]); selecting two or more of parameters selected from the living activity level, sleep duration, times of turn over, number of waking episodes, meal time, and meal count (Fig. 7A-7B, element 130, para. [0042], “portable computing device such as a PDA, comprising a display … present the blood glucose level to the person on the display … activity monitor in communication with the electronic device can providing a signal correlated with a physical activity level of the person …”, para. [0075],  and para. [0091-0092], PDA includes a display to display blood glucose values and information from the activity monitor); and creating two-dimensional or three-dimensional display data of a combination of two or more of the parameters selected (Fig. 12, Fig. 14, Fig. 15, para. [0134], “investigate the effects of … activity”, and para. [0136], “screen or display of a computing device used to provide feedback to the person … calculated blood glucose level …”).
However, Mault does not explicitly disclose calculating, based on the motion information, living activity level in terms of METs. 
Ainsworth teaches of a method and system for coding physical activities to have a standardized value based on purpose and energy cost of the activity (page 71-72). Ainsworth further teaches of calculating a value based on a MET value for the intensity of an activity, which is based on one MET being the average energy expenditure for an adult sitting quietly (page 72). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mault to explicitly calculate the activity level of the patient in terms of METs. Ainsworth teaches that classifying and analyzing physical activity in terms of METs is useful for analyzing results in activity research, education, and clinical settings (page 73-74). 
However, Mault does not explicitly disclose detecting, based on the motion information, sleep duration, times of turn over or number of waking episodes. 
	Teller teaches of a method and system for monitoring health and wellness of a patient by collecting information from a sensor device and making an analytical decision based on the information (Abstract, and para. [0002]). Teller teaches of collecting information from a sensor device, which includes glucose/blood sugar levels and body position information (Fig. 1, Fig. 2,  element 10, para. [0031], and para. [0035]). Teller further teaches that the body position sensors are used to determine when a user went to sleep, woke up, and rating the quality of sleep of the user (para. [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activity sensors disclosed by Mault to additionally sense sleep duration, times of turn over, or number of waking episodes of the patient. Teller teaches that using body movement or motion sensors, such as accelerometers, to sense sleep information allows for the patient to obtain information regarding the quality of sleep (para. [0072-0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791